2:20-cv-04068-BHH          Date Filed 07/27/21       Entry Number 43    Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


CSX INSURANCE COMPANY,

                           Plaintiff,

                      v.                                      C/A NO. 2:20-cv-04068-BHH

HDI GLOBAL INSURANCE COMPANY; HOUSTON
CASUALTY COMPANY, STARR SURPLUS LINES                         CONFIDENTIALITY ORDER
INSURANCE COMPANY, ASPEN SPECIALTY
INSURANCE COMPANY, MAXUM INDEMNITY
COMPANY, AGCS MARINE INSURANCE COMPANY,
WESTPORT INSURANCE CORPORATION,
ENDURANCE WORLDWIDE INSURANCE LIMITED,
ROYAL & SUN ALLIANCE Plc, and CERTAIN
UNDERWRITERS AT LLOYD’S, LONDON,
SYNDICATES 435, 1200, 1861 and 2987,

                                Defendants.


        Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated

that certain discovery material is and should be treated as confidential, and have agreed to the

terms of this order; accordingly, it is this 27th day of July, 2021, ORDERED:

       1.      Scope. All documents produced in the course of discovery, including documents

produced by non-parties, all responses to discovery requests and all deposition testimony and

deposition exhibits and any other materials which may be subject to discovery (hereinafter

collectively “documents”) shall be subject to this Order concerning confidential information as

set forth below.

       2.      Form and Timing of Designation.            Confidential documents shall be so

designated by placing or affixing the word “CONFIDENTIAL” on the document in a manner

which will not interfere with the legibility of the document and which will permit complete


                                                 1
2:20-cv-04068-BHH          Date Filed 07/27/21        Entry Number 43       Page 2 of 15




removal of the Confidential designation. Documents shall be designated CONFIDENTIAL prior

to, or contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

       3.       Documents Which May be Designated Confidential. Any party or non-party

may designate documents as confidential but only after review of the documents by an attorney 1

who has, in good faith, determined that the documents contain information protected from

disclosure by statute, sensitive personal information, trade secrets, or confidential research,

development, or commercial information. The certification shall be made concurrently with the

disclosure of the documents, using the form attached hereto at Attachment A which shall be

executed subject to the standards of Rule 11 of the Federal Rules of Civil Procedure.

Information or documents which are available in the public sector may not be designated as

confidential.

       4.       Depositions.    Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.       Protection of Confidential Material.

       a.       General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of
South Carolina and need not apply for pro hac vice admission. By signing the certification,
counsel submits to the jurisdiction of this court in regard to the certification.

                                                  2
2:20-cv-04068-BHH           Date Filed 07/27/21       Entry Number 43     Page 3 of 15




       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation). The parties shall not disclose documents designated as confidential to

       putative class members not named as plaintiffs in putative class litigation unless and until

       one or more classes have been certified.

       b.     Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL

       under the terms of this Order to any other person or entity except as set forth in

       subparagraphs (1)-(5) below, and then only after the person to whom disclosure is to be

       made has executed an acknowledgment (in the form set forth at Attachment B hereto),

       that he or she has read and understands the terms of this Order and is bound by it. Subject

       to these requirements, the following categories of persons may be allowed to review

       documents which have been designated CONFIDENTIAL pursuant to this Order:

              (1)     counsel and employees of counsel for the parties who have responsibility

              for the preparation and trial of the lawsuit;

              (2)     parties and employees of a party to this Order but only to the extent

              counsel shall certify that the specifically named individual party or employee’s

              assistance is necessary to the conduct of the litigation in which the information is

              disclosed2;

              (3)     court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of documents;




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.

                                                  3
2:20-cv-04068-BHH          Date Filed 07/27/21       Entry Number 43       Page 4 of 15




              (4)     consultants, investigators, or experts (hereinafter referred to collectively as

              “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (5)     other persons only upon consent of the producing party or upon order of

              the court and on such conditions as are agreed to or ordered.

       c.     Control of Documents.        Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as Confidential pursuant to the

       terms of this order.     Counsel shall maintain a record of those persons, including

       employees of counsel, who have reviewed or been given access to the documents along

       with the originals of the forms signed by those persons acknowledging their obligations

       under this Order.

       d.     Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as Confidential under this

       Order or any portion of such a document, shall be immediately affixed with the

       designation “CONFIDENTIAL” if the word does not already appear on the copy. All

       such copies shall be afforded the full protection of this Order.

       6.     Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate

action to ensure that the documents receive proper protection from public disclosure including:

(1) filing a redacted document with the consent of the party or non-party who designated the

document as confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary

motions), submitting the documents solely for in camera review; or (3) where the preceding

measures are not adequate, seeking permission to file the document under seal pursuant to the

procedural steps set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as may
                                                 4
2:20-cv-04068-BHH          Date Filed 07/27/21       Entry Number 43      Page 5 of 15




apply in the relevant jurisdiction. Absent extraordinary circumstances making prior consultation

impractical or inappropriate, the party seeking to submit the document to the court shall first

consult with counsel for the party or non-party who designated the document as confidential to

determine if some measure less restrictive than filing the document under seal may serve to

provide adequate protection.      This duty exists irrespective of the duty to consult on the

underlying motion. Nothing in this Order shall be construed as a prior directive to the Clerk of

Court to allow any document be filed under seal. The parties understand that documents may be

filed under seal only with the permission of the court after proper motion pursuant to Local Civil

Rule 5.03.

       7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

       a.      The burden of proving the necessity of a Confidential designation remains with

       the party or non-party asserting confidentiality.

       b.      A party who contends that documents designated CONFIDENTIAL are not

       entitled to confidential treatment shall give written notice to the party or non-party who

       affixed the designation of the specific basis for the challenge. The party or non-party

       who so designated the documents shall have fifteen (15) days from service of the written

       notice to determine if the dispute can be resolved without judicial intervention and, if not,

       to move for an Order confirming the Confidential designation.




                                                 5
2:20-cv-04068-BHH       Date Filed 07/27/21        Entry Number 43       Page 6 of 15




     c.     Notwithstanding any challenge to the designation of documents as confidential,

     all material previously designated CONFIDENTIAL shall continue to be treated as

     subject to the full protections of this Order until one of the following occurs:

            (1)     the party or non-party who claims that the documents are confidential

            withdraws such designation in writing;

            (2)     the party or non-party who claims that the documents are confidential fails

            to move timely for an Order designating the documents as confidential as set forth

            in paragraph 8.b. above; or

            (3)     the court rules that the documents should no longer be designated as

            confidential information.

     d.     Challenges to the confidentiality of documents may be made at any time and are

     not waived by the failure to raise the challenge at the time of initial disclosure or

     designation.

     9.     Treatment on Conclusion of Litigation.

     a.     Order Remains in Effect. All provisions of this Order restricting the use of

     documents designated CONFIDENTIAL shall continue to be binding after the conclusion

     of the litigation unless otherwise agreed or ordered.

     b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

     conclusion of the litigation, including conclusion of any appeal, all documents treated as

     confidential under this Order, including copies as defined above (¶5.d.) shall be returned

     to the producing party or non-party unless: (1) the document has been entered as evidence

     or filed (unless introduced or filed under seal); (2) the parties and/or non-parties stipulate

     to destruction in lieu of return; or (3) as to documents containing the notations,

     summations, or other mental impressions of the receiving party, that party elects
                                               6
2:20-cv-04068-BHH         Date Filed 07/27/21        Entry Number 43      Page 7 of 15




       destruction. Notwithstanding the above requirements to return or destroy documents,

       counsel may retain attorney work product including an index which refers or relates to

       information designated CONFIDENTIAL so long as that work product does not duplicate

       verbatim substantial portions of the text of confidential documents. This work product

       continues to be Confidential under the terms of this Order. An attorney may use his or

       her work product in a subsequent litigation provided that its use does not disclose the

       confidential documents.

       10.     Inadvertent Production of Privileged Discovery Material.                Inadvertent

production of any documents which a party or non-party later claims in good faith should not

have been produced because of a privilege, including but not limited to the attorney-client

privilege or work product doctrine (“Inadvertently Produced Privileged Information”) will not by

itself constitute a waiver of any applicable privilege. Within a reasonable period of time after a

party or non-party discovers (or upon receipt of notice from another party or non-party) that it

has produced Inadvertently Produced Privileged Information, the producing party or non-party

shall request the return of such Inadvertently Produced Privileged Information by identifying in

writing the documents inadvertently produced and the basis for withholding such documents

from production.

       If a producing party or non-party requests the return of Inadvertently Produced Privileged

Information pursuant to this paragraph, the receiving party or parties shall immediately take all

reasonable steps to return or destroy the documents (and copies thereof) and shall take all

reasonable steps to sequester or destroy any work product that incorporates the Inadvertently

Produced Privileged Information. Subject to the receiving party or parties’ obligations to return

or destroy the Inadvertently Produced Privileged Information, if the receiving party or parties

dispute the privilege claim, it must notify the producing party or non-party of the dispute and the
                                                 7
2:20-cv-04068-BHH          Date Filed 07/27/21       Entry Number 43     Page 8 of 15




basis therefore in writing within ten (10) days of receipt of the producing party or non-parties’

notification. The receiving party or parties may not use or disclose any Inadvertently Produced

Privileged Information until the dispute is resolved, except as necessary to dispute the asserted

privilege. The parties and/or non-parties shall thereafter meet and confer regarding the disputed

privilege claim. If the parties cannot resolve their dispute, any party or non-party may seek a

determination from the Court whether the privilege applies. The receiving party or parties must

preserve the Inadvertently Produced Privileged Information until the dispute is resolved.

           11.   Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties and any producing non-party shall have been given notice

and an opportunity to be heard on the proposed modification.

           12.   No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.

           13.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.




                                                 8
2:20-cv-04068-BHH        Date Filed 07/27/21       Entry Number 43   Page 9 of 15




IT IS SO ORDERED.

                                                     s/ Bruce Howe Hendricks
                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE

July 27, 2021
Charleston, South Carolina




                                               9
2:20-cv-04068-BHH          Date Filed 07/27/21        Entry Number 43     Page 10 of 15




                                       ATTACHMENT A

                      CERTIFICATION BY COUNSEL OF DESIGNATION
                          OF INFORMATION AS CONFIDENTIAL

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

CSX INSURANCE COMPANY,

                        Plaintiff,
                                                                   C/A NO. 2:20-cv-04068-BHH
                v.

HDI GLOBAL INSURANCE COMPANY; HOUSTON                                   Certification by Counsel of
CASUALTY COMPANY, STARR SURPLUS LINES                                  Designation of Information as
INSURANCE COMPANY, ASPEN SPECIALTY                                              Confidential
INSURANCE COMPANY, MAXUM INDEMNITY
COMPANY, AGCS MARINE INSURANCE COMPANY,
WESTPORT INSURANCE CORPORATION,
ENDURANCE WORLDWIDE INSURANCE LIMITED,
ROYAL & SUN ALLIANCE Plc, and CERTAIN
UNDERWRITERS AT LLOYD’S, LONDON,
SYNDICATES 435, 1200, 1861 and 2987,

                        Defendants.


       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I, or an attorney working under my direction, have
personally reviewed the marked documents and believe, based on that review, that they are
properly subject to protection under the terms of Paragraph 3 of the Confidentiality Order.

        Check and complete one of the two options below.

        ❑       I am a member of the Bar of the United States District Court for the District of
                South Carolina. My District Court Bar number is [District Court Bar #].

        ❑       I am not a member of the Bar of the United States District Court for the District of
                South Carolina but am admitted to the bar of one or more states. The state in
                which I conduct the majority of my practice is [state in which I practice most]
                where my Bar number is [that state's Bar #]. I understand that by completing this

                                                 10


NYACTIVE-20664224.1
2:20-cv-04068-BHH         Date Filed 07/27/21         Entry Number 43      Page 11 of 15




                certification I am submitting to the jurisdiction of the United States District Court
                for the District of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                             [Signature of Counsel [s/name]]
                                                             Signature of Counsel

                                                             [Printed Name of Counsel [A]]
                                                             Printed Name of Counsel




                                                 11


NYACTIVE-20664224.1
2:20-cv-04068-BHH            Date Filed 07/27/21        Entry Number 43   Page 12 of 15




                                        ATTACHMENT B

                        ACKNOWLEDGMENT OF UNDERSTANDING
                                     AND
                             AGREEMENT TO BE BOUND

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

CSX INSURANCE COMPANY,

                        Plaintiff,
                                                                    C/A NO. 2:20-cv-04068-BHH
                v.

HDI GLOBAL INSURANCE COMPANY; HOUSTON
                                                                    Acknowledgment of Understanding
CASUALTY COMPANY, STARR SURPLUS LINES
                                                                       and Agreement to be Bound
INSURANCE COMPANY, ASPEN SPECIALTY
INSURANCE COMPANY, MAXUM INDEMNITY
COMPANY, AGCS MARINE INSURANCE COMPANY,
WESTPORT INSURANCE CORPORATION,
ENDURANCE WORLDWIDE INSURANCE LIMITED,
ROYAL & SUN ALLIANCE Plc, and CERTAIN
UNDERWRITERS AT LLOYD’S, LONDON,
SYNDICATES 435, 1200, 1861 and 2987,

                        Defendants.


        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

                Name:                  [undersigned name [att B]]
                Job Title:             [Job Title [att B]]
                Employer:              [Employer [att B]]
                Business Address:      [Business Address [att B]]

                                                   12


NYACTIVE-20664224.1
2:20-cv-04068-BHH     Date Filed 07/27/21        Entry Number 43     Page 13 of 15




Date: [date attachment B signed]                        [Signature [attachment B]]
                                                        Signature




                                            13


NYACTIVE-20664224.1
2:20-cv-04068-BHH         Date Filed 07/27/21         Entry Number 43     Page 14 of 15




                                       ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

CSX INSURANCE COMPANY,

                       Plaintiff,
                                                                   C/A NO. 2:20-cv-04068-BHH
                v.

HDI GLOBAL INSURANCE COMPANY; HOUSTON
                                                                   Certification of Counsel of Need for
CASUALTY COMPANY, STARR SURPLUS LINES
                                                                     Assistance of Party/Employee
INSURANCE COMPANY, ASPEN SPECIALTY
INSURANCE COMPANY, MAXUM INDEMNITY
COMPANY, AGCS MARINE INSURANCE COMPANY,
WESTPORT INSURANCE CORPORATION,
ENDURANCE WORLDWIDE INSURANCE LIMITED,
ROYAL & SUN ALLIANCE Plc, and CERTAIN
UNDERWRITERS AT LLOYD’S, LONDON,
SYNDICATES 435, 1200, 1861 and 2987,

                       Defendants.


       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

        The individual named above is:

        ❑       A named party;

        ❑       An employee of named party [employee of named party]. This employee’s job
                title is [employee's job title] and work address is [employee's work address].

                                                 14


NYACTIVE-20664224.1
2:20-cv-04068-BHH     Date Filed 07/27/21        Entry Number 43     Page 15 of 15




Date: [date attachment C signed]                        [Signature [attachment C]]
                                                         Signature




                                            15


NYACTIVE-20664224.1
